Appeals from D. C. E. D. Tex. [Probable *1084jurisdiction noted, ante, p. 1074.] Appellants’ opening briefs to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, January 10, 2006. Appellees’ brief to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, February 1, 2006. Reply briefs, if any, to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, February 22, 2006. Cases are set for oral argument at 1 p.m., Wednesday, March 1, 2006.